Citation Nr: 9909418	
Decision Date: 04/05/99    Archive Date: 04/16/99

DOCKET NO.  98-09 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1940 to 
February 1946, and from October 1950 to February 1952.  He 
died in June 1991; the appellant is the veteran's widow.

This case comes to the Board of Veterans' Appeals (Board) 
from a May 1998 RO decision which determined that new and 
material evidence had not been submitted sufficient to reopen 
a claim for service connection for the cause of the veteran's 
death.  A personal hearing was held before a member of the 
Board at the RO (i.e. a Travel Board hearing) in November 
1998. 


FINDING OF FACT

In a decision dated in August 1997, the Board denied service 
connection for the cause of the veteran's death.  Evidence 
received since this decision is cumulative or redundant of 
evidence previously considered, or the additional evidence, 
by itself or in connection with evidence previously 
assembled, is not so significant that it must be considered 
in order to fairly decide the merits of the claim.


CONCLUSION OF LAW

New and material evidence has not been submitted to reopen a 
claim for service connection for the cause of the veteran's 
death; and the August 1997 Board decision is final.  38 
U.S.C.A. §§ 5108, 7104 (West 1991); 38 C.F.R. § 3.156 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

During his lifetime, the veteran had no established service-
connected disabilities.

The veteran served on active duty in the Navy from December 
1940 to February 1946, and from October 1950 to February 
1952.  Service medical records are negative for cancer or 
other chronic disease of the lungs.

Post-service medical records are negative for any pertinent 
health problems until the 1990s.

A discharge summary from a private hospital, University 
Hospital of Cleveland, reflects that the veteran was admitted 
in May 1991 and treated for a history of small cell carcinoma 
of the lung, diagnosed in fall of 1990, with metastatic 
disease to the head, and for cellulitis of the right upper 
extremity.  His treating physician was L. Kent, M.D.  The 
discharge diagnoses were small cell lung carcinoma with 
metastatic disease to the brain, status post radiation and 
chemotherapy, cellulitis of the right arm, and a laceration 
of the right third finger.

A VA discharge summary shows that the veteran was 
hospitalized from May 1991 until his death on June [redacted], 
1991.  He was admitted after being transferred from University 
Hospital, and had a history of small cell lung carcinoma 
first diagnosed in October 1990 with brain metastasis.  He 
had developed left hemiparesis which was thought to be 
secondary to central nervous system metastasis.  His cancer 
was considered to be end-stage, and he had refused any 
further therapeutic intervention.  His hospital course was 
marked by a progressive deterioration, and he died on June 
[redacted], 1991.  The final diagnoses were metastatic lung cancer 
and cellulitis/abscess of the right upper extremity.  An 
autopsy was performed (limited to the thorax), and the 
autopsy report showed confluent bilateral bronchopneumonia, 
atelectasis and fibrosis of the lower lobe of the left lung, 
pleural effusion, metastatic small cell carcinoma in the 
mediastinal lymph nodes, right ventricular hypertrophy, and 
coronary calcification.  The causes of death were listed as 
bronchopneumonia and metastatic lung carcinoma.

The veteran's death certificate, signed by Dr. P. Gogate, 
reveals that the veteran died at the Wade Park VA Medical 
Center (VAMC) on June [redacted], 1991.  The immediate cause 
of death was bronchopneumonia due to or as a consequence of 
metastatic lung carcinoma.  The certificate indicates that an 
autopsy was performed, and that the autopsy findings were 
available prior to completion of the death certificate.

In September 1991, the appellant submitted a claim for 
service connection for the cause of the veteran's death.  She 
asserted that his death was related to service and was due to 
a heart condition and mustard gas exposure.

By a statement dated in May 1992, the appellant asserted that 
the veteran was treated for bronchitis during service, and 
that his death was caused by exposure to poisonous gases 
during service.  She said he had a chronic cough for many 
years.  She submitted copies of newspaper articles and a 
transcript of a television news show relating to soldiers' 
exposure to poisonous gases including mustard gas during 
World War II service.  None of the articles related 
specifically to the veteran.

In an October 1992 decision, the RO denied service connection 
for the cause of the veteran's death.  The appellant appealed 
this decision.

Subsequent development by the RO failed to show the veteran 
was exposed to mustard gas in service.

At an RO hearing in July 1995, the appellant reiterated many 
of her assertions.  She stated that the veteran incurred a 
lung disorder during service, as a result of cigarette 
smoking and exposure to asbestos.  She said he did not smoke 
prior to service, that he began smoking during service, and 
that he smoked two packs of cigarettes daily during their 
marriage.  She said he had bronchopneumonia many times during 
the time she knew him.

By a letter dated in August 1995, a private oncologist, A. 
Greenfield, M.D., stated that he treated the veteran for 
extensive small cell lung cancer involving the lung and 
brain.  He said the veteran received chemotherapy from 
October 1990 onwards, and received radiation treatment to his 
brain.

By a letter dated in September 1995, Dr. Kent stated that the 
veteran had a history of a cough since September 1990, when 
he was found to have a left hilar mass, which was found to be 
a small cell undifferentiated carcinoma of the lung.  A bone 
scan was negative, but a computerized tomography (CT) scan of 
the head showed metastatic lesions in the brain.  He said the 
veteran was treated with chemotherapy and radiation, and was 
admitted to the University Hospital in May 1991 after he 
developed increasing weakness.  He was then transferred to a 
VA facility.

At a Board hearing in June 1997, the appellant reiterated 
many of her assertions.  She said she met and married the 
veteran in 1946, and that he always had a hacking productive 
cough which he attributed to his smoking.  She said he was 
treated by doctors for such cough in the 1940s and 1950s, but 
such records were unavailable.  The appellant's daughter 
testified that the veteran was exposed to mustard gas, 
asbestos, radiation, and lead paint during service, and that 
he began smoking during service.  She said he had a chronic 
cough and did not always go to the doctor when he was sick.  
She said a VA doctor told her that the veteran's cancer could 
have been related to mustard gas or asbestos exposure.

In an August 1997 Board decision, service connection for the 
cause of the veteran's death was denied on the basis that the 
claim was not well grounded.  Evidence submitted subsequent 
to this decision is summarized below.

Private medical records from E. J. Simak, M.D. and others, 
dated from 1972 to 1985, reflect treatment for a variety of 
conditions, but do not show treatment for lung cancer.  A 
March 1972 treatment note shows that the veteran complained 
of occasional chest pain; on examination, his lungs were 
clear; and habits were reported to include smoking one pack 
of cigarettes per day.  A November 1979 treatment note shows 
that the veteran was treated for a persistent productive 
cough; antibiotics were prescribed.  A December 1984 note 
shows that the veteran had a chronic cough and was a 
cigarette smoker.  A May 1985 treatment note shows that the 
veteran had congestion of the nose and chest with decreased 
breath sounds and a productive cough; Keflex was prescribed; 
and a program to stop cigarette smoking was recommended.

Private medical records from Drs. Sato and Parker dated from 
September 1981 to September 1985 reflect treatment for a 
variety of conditions, but are negative for cancer. 

Private medical records from Hillcrest Hospital dated from 
March 1984 to June 1985 reflect treatment for various 
conditions and are negative for a diagnosis of cancer.  A 
December 1984 chest X-ray study noted that the veteran's 
lungs were somewhat emphysematous without evidence of 
infiltration.

Letters from a private physician, M. S. Eisenstat, M.D., 
dated in March 1984, show treatment for cellulitis and are 
negative for chronic lung disease.

An October 1990 initial office summary from a private 
physician, M. E. Kleinhenz, M.D., indicates that the veteran 
had not been treated by a doctor for ten years prior to the 
current complaints.  She noted that he developed a persistent 
cold in August, 1990, and was treated in September 1990 for 
this complaint.  He had an abnormal chest X-ray study and a 
CT scan showed two discrete masses in the lung suggestive of 
bronchogenic carcinoma.  A history of cigarette smoking was 
noted.  Further tests were conducted.

By a letter dated in October 1990, Dr. Greenfield stated that 
the veteran, a 60-pack-year smoker, was in excellent health 
prior to September 1990, when he was diagnosed with poorly 
differentiated small-cell carcinoma.

In August 1997, the appellant applied to reopen her claim for 
service connection for the cause of the veteran's death.  She 
submitted a copy of an article on cigarette smoking and lung 
cancer.

In October 1997, the appellant submitted a "Nicotine 
Dependence Questionnaire" in which she reported that the 
veteran began smoking cigarettes in December 1940 upon entry 
into military service, when he was given free cigarettes.  
She stated that he had a chronic cough and many bouts of 
chest congestion and pneumonia, and continued to smoke until 
his death due to his nicotine dependence.  She enclosed a 
copy of a newspaper article regarding the deleterious effects 
of cigarette smoking. 

In a letter dated in October 1997, Dr. Greenfield of 
University Hospital noted he treated the veteran from 
September 1990 to May 1991 for lung cancer from which he died 
in June 1991.  The doctor stated, "I firmly believe that the 
cause of his small cell lung cancer was his cigarette smoking 
history.  Small cell lung cancer is a subtype of lung cancer 
that has been the most closely associated with cigarette 
smoking."

By a statement dated in June 1998, the appellant asserted 
that during service the veteran began smoking cigarettes and 
incurred nicotine dependence, and that smoking caused his 
death.

At a November 1998 Travel Board hearing, the appellant and 
her daughter reiterated many of their assertions.

II.  Analysis

The appellant essentially contends that the veteran incurred 
nicotine dependence during military service, and that such 
condition caused him to smoke for many years, which led to 
lung cancer, which led to his death.  In support of her 
latest application, the appellant has raised only one of her 
previous theories regarding the etiology of the veteran's 
fatal cancer.  But such does not make her current application 
a new claim; rather, her application remains one to reopen 
the previously denied claim.  Ashford v. Brown, 10 Vet. App. 
120 (1997).

To establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disability was either the principal cause or a 
contributory cause of death.  For a service-connected 
disability to be the principal (primary) cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related.  For a service-
connected disability to constitute a contributory cause, it 
must contribute substantially or materially; it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
incurrence for a malignant tumor will be presumed if manifest 
to a compensable degree within the year after active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

Service connection for an injury or disease attributable to 
the use of tobacco products during service is prohibited as 
to claims filed after June 9, 1998, but the appellant filed 
her claim before then, and thus consideration may be given to 
her claim under the prior law which permitted service 
connection when nicotine addiction, leading to disability, 
began in service.  See VAOPGCPREC 19-97 (May 13, 1997); 112 
Stat, 685, 865-866 (1998) (to be codified at 38 U.S.C. § 
1103).

In the present case, a claim for service connection for the 
cause of the veteran's death was previously denied by the 
Board in an August 1997 decision, and this decision is 
considered final, with the exception that the claim may be 
reopened if new and material evidence is submitted.  38 
U.S.C.A. §§ 5108, 7104; Evans v. Brown, 9 Vet. App. 273 
(1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  "New 
and material evidence" means evidence not previously 
submitted to VA decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The veteran had no established service-connected disabilities 
during his lifetime.

Evidence considered at the time of the August 1997 Board 
decision includes, in part, service medical records which 
show no lung cancer during the veteran's 1940-1946 and 1950-
1952 active military service; post-service medical records 
showing no diagnosis of lung cancer until 1990; and the 
veteran's death certificate which shows the immediate cause 
of death in 1991 was bronchopneumonia due to or as a 
consequence of metastatic lung carcinoma.  At the time of the 
1997 Board decision, there was no competent medical evidence 
demonstrating that the veteran's death was linked to his 
military service.

Additional evidence considered at the time of the August 1997 
Board decision includes numerous assertions by the appellant 
and her daughter alleging that the veteran's fatal lung 
cancer was caused either by exposure to a number of 
substances during service, including asbestos, mustard gas, 
radiation, and lead paint, or alternatively, was caused by 
long-term cigarette smoking which began in service.

Evidence submitted since the August 1997 Board decision 
includes private medical records from Dr. Kleinhenz and Dr. 
Greenfield reflecting that the veteran was diagnosed with 
lung cancer in 1990.  Such records are cumulative, not new, 
since previously considered evidence also showed lung cancer 
years after service.  The evidence also is not material as it 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156; 
Hodge, supra.  While these medical records demonstrate the 
existence of lung cancer in 1990 until the veteran's death in 
1991, they do not link such disorder with service.

Since the August 1997 Board decision, the appellant has 
submitted numerous private medical records dated from the 
1970s to the 1980s which relate that the veteran was treated 
for a variety of conditions, including a persistent cough, 
and that his lungs were noted to be emphysematous.  This 
evidence is new, as it was not considered at the time of the 
August 1997 decision, but it is not material as it does not 
medically link the subsequent fatal lung cancer with service; 
such evidence is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156; Hodge, supra.  

Evidence submitted since the August 1997 decision also 
includes photocopies of a newspaper and other articles 
regarding the relationship between cigarette smoking and lung 
cancer.  These documents are written in general terms and do 
not specifically show that the veteran's fatal lung cancer 
was linked with his service.  Therefore, although this 
additional evidence is new, as it was not considered by the 
Board when it denied service connection for the cause of the 
veteran's death in August 1997, it is not material.  Id.

The October 1997 letter from Dr. Greenfield links the 
veteran's fatal lung cancer to cigarette smoking, but it does 
not link the lung cancer with service.  The doctor's 
statement does not purport to show that the veteran developed 
a life-long "nicotine dependence" disorder during service, 
nor does the doctor's statement otherwise link the veteran's 
lung cancer with any smoking during service as opposed to 
many years of smoking after service.  Given these 
circumstances, while the doctor's statement is new, it is not 
material.  Id.

Since the 1997 Board decision, the appellant and her daughter 
have again asserted that the veteran's cancer was causally 
related to his military service, this time asserting the sole 
theory that the veteran incurred nicotine dependence during 
service and that this caused him to smoke for many years, 
which led to his fatal cancer.  Their assertions are not new 
as they are duplicative of their statements which were of 
record at the time of the prior final denial of the claim for 
service connection.  Reid v. Derwinski, 2 Vet. App. 312 
(1992).  Statements by the appellant, her daughter, and her 
representative on diagnosis and etiology of the veteran's 
lung cancer are also not material evidence, since they are 
laymen and have no competence to give a medical opinion on 
such matters.  Moray v. Brown, 5 Vet. App. 211 (1993).

The Board concludes that new and material evidence has not 
been submitted since the August 1997 Board decision which 
denied service connection for the cause of the veteran's 
death.  Thus, the claim has not been reopened, and the August 
1997 Board decision remains final.


ORDER

The application to reopen a claim for service connection for 
the cause of the veteran's death is denied.


		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals



 




- 11 -




